[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE:  MOTION TO REOPEN AND MODIFY DATED JULY6, 1994
Upon hearing held, the court finds a substantial change in the defendant's financial circumstances, therefore the current support order be and hereby is modified to $170.00 per week effective two (2) weeks from date hereof less a deviation of $20.00 per week.
The court has taken into consideration the defendant's own medical needs which it finds to be extraordinary and to exist on a continuing basis to justify a deviation. (See Defendant's Exhibit 1 dated August 22, 1994).
So ordered.
JOSEPH F. MORELLI STATE TRIAL REFEREE